DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered. 
Status of Claims
Claim 1 is amended. Claims 1-9 are pending.
Status of Previous Rejections
The rejections of Claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over US’010 (US 2010/0230010, hereinafter “US’010”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herzer (J. Korean Physical Society, Vol 62, No. 10, 2013, Page 1465-1468), and further in view of US’776 (US 2017/0178776).
Regarding claims 1-2 and 4, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph). F’(x)=0.4952 and y=0.62. Thus, y meets the recited formula f’(x)≤y≤0.97. 
Herzer does not teach the recited amount of P. US’776 teaches a soft magnetic alloy that is analogous to the alloy of Herzer (Abstract). US’776 discloses that adding 0.1-5 at% P promotes the formation of uniform particle diameter in the crystalline structure ([0054]; [0055]). Thus, it would be obvious to one of ordinary skill in the art to add 0.1-5 at% P as taught by US’776 in the alloy of Herzer in order to make an alloy having uniform particle diameter as disclosed by US’776. The amount of P disclosed by US’776 overlaps the recited amount C in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Assuming 0.1 at% of P is added to the alloy of Herzer, the alloy has formula Fe75Cu1Si8B12.9Nb3P0.1. F’(x)=0.4952 
Herzer discloses that the average grain size is 9 nm (Page 1466, 2nd column, last paragraph). Herzer is silent on the volume percentage of the nanocrystalline grains. US’776 discloses that the average grain size of the crystalline grains is 1-30 nm, and the volume fraction of the crystalline grains is 50% or more in order to allow the realization of an alloy having sufficient anisotropy ([0060]; [0061]). Thus, it would be obvious to one of ordinary skill in the art to make an alloy containing crystalline grains that have grain size of 1-30 nm with the volume fraction of the crystalline grains being 50% or more as taught by US’776 in the process of making the alloy of Herzer in order to make an alloy having sufficient anisotropy as disclosed by US’776.
Herzer discloses that the soft magnetic alloy is made into a ribbon (Abstract; Page 1466, 1st Column, 2nd paragraph). Herzer does not teach the alloy is made into powder. US’776 discloses that the soft magnetic alloy can be made into a powder by pulverization method for making a powder magnetic core ([0126] to [0161]). It would be obvious to one of ordinary skill in the art that the soft magnetic alloy disclosed by Herzer may be made into powder by pulverizing the alloy ribbon as disclosed by US’776.
Regarding claim 3, Herzer discloses that the alloy contains an amorphous structure (Page 1466, 2nd column, last two paragraphs). 
Regarding claims 5-6, the alloy in Herzer does not contain Al or Ti, which meets the limitation recited in claims 5-6.
.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herzer (J. Korean Physical Society, Vol 62, No. 10, 2013, Page 1465-1468), and further in view of US’010 (US 2010/0230010).
Regarding claims 1-2 and 4, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph). F’(x)=0.4952 and y=0.62. Thus, y meets the recited formula f’(x)≤y≤0.97. 
Herzer does not teach the recited amount of P. US’010 teaches a soft magnetic alloy that is analogous to the alloy of Herzer (Abstract). US’010 discloses that 50 at% or less of Si+B can be substitute with P to regulate the magnetic properties of the alloy ([0046]). Thus, it would be obvious to one of ordinary skill in the art to substitute Si+B with P as taught by US’010 in the alloy of Herzer in order to make an alloy having desired magnetic properties as disclosed by US’010. US’010 discloses an example that contains 0.5 at% P (Table 2-1, Example 56). Assuming the Si+B in the alloy of Herzer is substituted with 0.5 at% of P, the alloy has formula Fe75Cu1Si8B12.5Nb3P0.5. F’(x)=0.495 and y=0.61. Thus, y meets the recited formula f’(x)≤y≤0.97. y(100-x-a-b-c)=12.75, which meets the range defined by the recited formula in claim 2.
Herzer discloses that the average grain size is 9 nm (Page 1466, 2nd column, last paragraph). Herzer is silent on the volume percentage of the nanocrystalline grains. US’010 discloses that the average grain size of the crystalline grains is 5-20 nm, and 
Herzer discloses that the soft magnetic alloy is made into a ribbon (Abstract; Page 1466, 1st Column, 2nd paragraph). Herzer does not teach the alloy is made into powder. US’010 discloses that the soft magnetic alloy ribbon can be made into a powder by pulverization method for making powder magnetic core ([0058]). It would be obvious to one of ordinary skill in the art that the soft magnetic alloy disclosed by Herzer may be made into powder by pulverizing the alloy ribbon of Herzer in order to make a powder magnetic core as disclosed by US’010.
Regarding claim 3, Herzer discloses that the alloy contains an amorphous structure (Page 1466, 2nd column, last two paragraphs). 
Regarding claims 5-6, the alloy in Herzer does not contain Al or Ti, which meets the limitation recited in claims 5-6.
Regarding claims 7-9, US’010 discloses that the soft magnetic alloy can be made into a powder and the powder can be used to make a magnetic core for a transformer ([0001]; [0032]), which meets the limitations recited in claims 7-9.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/775318 teach all the limitations recited in the instant claims. Claims 1-10 of copending Application No. 16/775318 are silent on magnetic flux density. However, in view of the fact that claims 1-10 of copending Application No. 16/775318 teach the composition and structure limitations recited in claim 1, one of ordinary skill in the art would expect that the alloy disclosed by claims 1-10 of copending Application No. 16/775318 to meet the recited property limitation in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOWEI SU/Primary Examiner, Art Unit 1733